DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 3-19 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior art of record (PAR or FABLET et al (2016/0198012)), the office action and further argues that the PAR do not teach the amended claims limitations (see Applicant’s Remarks).
              In response Examiner notes Applicant’s arguments/amendments, however the amendments do not overcome the PAR for these reasons: the PAR discloses that the server and client devices share a push policy and renders segments at the client based on rendering capabilities, the server organizes one or more Adaptation-Set “ADS” per media type or slits each video representation into temporal segments accessible via HTTP address (URL(s) with byte range) to rebuild the explicit list of media segments and associated URLs, parses the segments according to the push policy, the server parses segments “different or versions” segments: requested and non-requested in parsing order according to a push policy (see [0421-0423], [0498-0499], [0540-0546] and [0571-0574]), which meets the limitation “Based on a request for a first-type content from a terminal device; insert second-type content into the first-type content the first-type content including at least one of video and sounds, and partition the first-type content, including the second-type content, into a plurality of sets of partitioned content (see [0006-0010], [0012-0017], [0022-0024], [0058-0062]), furthermore the segments containing information of different possible representations “description or configuration” file (6 or more: different resolutions, bit rates, respective URL is associated with BaseURL element, etc.) of encoded segments, each representation can be encoded with spatial resolution and compressed bit rate of the same video; the MPD file incudes two or more media (English AV streams with two alternative representation using ADS tag(s); the PAR further discloses generating a plurality of sets of configuration information, each of which contains sets of location information from a for a set of the plurality of sets of partitioned content and provide each of the plurality of sets of configuration information in a sequential manner at time intervals to the terminal device that reproduces each of the plurality of sets of partitioned content based on a respective set of the plurality of sets of configuration information (see fgs.1-4b, 5a-b, 7a-15, 17+, [0074-0085], [0102-0111], [0336-0345], [0347-0359], [0421-0424] and [0545-0548]), the server uses shared push policy (SPP) for the client to anticipate server’s behavior, where second, third, etc., media or streams (non-requested) are pushed for several client subsequent requests; determines push promises to transmit corresponding or anticipated data set, uses priority values which can be changed or updated during media streaming; allows real-time streaming of low quality and changes to high quality interleaving enhancement of one set of segments to other sets of segments; parses the segments according to the push policy, where the segments containing information of different possible representations, i.e., configuration or description file containing description information (6 or more: different resolutions, bit rates, respective URL is associated with BaseURL element, etc.) of encoded segments, each representation can be encoded with spatial resolution and compressed bit rate of the same video; and further discloses that the MPD file incudes two or more media (English AV streams with two alternative representation using ADS tag(s) for rendering at the client based on rendering capabilities, as discussed below. Hence the amended claims do not overcome the PAR. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made Final. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FABLET et al (2016/0198012).
	As to claims 1, 3 and 4, FABLET discloses adaptive data streaming method with push messages control and further discloses an information processing device, comprising:
            A memory configured to store a program and at least one processor (figs.1-4b, HTTP Server comprising a processor and plurality of databases [0229], [0262], [0268] and [0287+]) configured to execute the program stored in the memory to:
	Based on a request for a first-type content from a terminal device; insert second-type content into the first-type content ([0421-0423], [0498-0499], [0540-0546] and [0571-0574],  the server inserts segments (different segments “versions” requested and non-requested in parsing order according to a push policy), the first-type content including at least one of video and sounds, and partition the first-type content, including the second-type content, into a plurality of sets of partitioned content ([0006-0010], [0012-0017], [0022-0024], [0058-0062]), note the server and client devices share a push policy and renders segments at the client based on rendering capabilities, the server organizes one or more Adaptation-Set “ADS” per media type or slits each video representation into temporal segments accessible via HTTP address (URL with byte range) to rebuild the explicit list of media segments and associated URLs, parses the segments according to the push policy, the segments containing information of different possible representations (6 or more: different resolutions, bit rates, respective URL is associated with BaseURL element, etc.) of encoded segments, each representation can be encoded with spatial resolution and compressed bit rate of the same video; the MPD file incudes two or more media (English AV streams with two alternative representation using ADS tag(s);            
          Generate a plurality of sets of configuration information, each of which contains sets of location information from a for a set of the plurality of sets of partitioned content and provide each of the plurality of sets of configuration information in a sequential manner at time intervals to the terminal device that reproduces each of the plurality of sets of partitioned content based on a respective set of the plurality of sets of configuration information (fgs.1-4b, 5a-b, 7a-15, 17+, [0074-0085], [0102-0111], [0336-0345], [0347-0359], [0421-0424] and [0545-0548]), note the server uses shared push policy (SPP) for the client to anticipate server’s behavior, where second, third, etc., media or streams (non-requested) are pushed for several client subsequent requests; the server SPP further determines push promises to transmit corresponding or anticipated data set, uses priority values which can be changed or updated during media streaming; allowing real-time streaming of low quality and changing to high quality interleaving enhancement of one set of segments to other sets of segments; parses the segments according to the push policy, the segments containing information of different possible representations or description file containing description (or configuration) information (6 or more: different resolutions, bit rates, respective URL is associated with BaseURL element, etc.) of encoded segments, each representation can be encoded with spatial resolution and compressed bit rate of the same video; the MPD file incudes two or more media (English AV streams with two alternative representation using ADS tag(s) for rendering at the client based on rendering capabilities.
	As to claim 5, FALET further discloses wherein, when there is request from the terminal device for information for reproducing from a reproduction position that is after the second-type content by skipping the second-type content, the at least one processor is configured to provide the location information meant for reproducing the second-type content to the terminal device ([0360-0371], [0376-0377] and [0384-0385]), note flow messages are communicated, the server keeps history of data sent and have knowledge of segments being play by client and during a skipping process, react to quickly start and next data in advance and further uses a proxy or proxies to handle independently push additional data for fulfil requests.
             As to claim 6, FALET further discloses wherein, when there is a request from the terminal device for information for reproducing from a reproduction position that is after the second-type content by skipping the second-type content, the at least one processor is configured to provide the location information meant for reproducing the second-type content to the terminal device and then provide the location information meant for reproducing the requested reproduction position to the terminal device ([0360-0371], [0376-0377]  and [0383-0387]), note flow messages are communicated, the server keeps history of data sent and have knowledge of segments being play by client and during a skipping process, react to quickly start and next data in advance, note remarks in claim 1, the server further uses other history or the flow control message to push other alternate content.
             As to claim 7, FALET further discloses wherein, before the location information for reproducing the second-type content is provided to the terminal device, when there is a request from the terminal device for information for reproducing from a reproduction position that is after the second-type content, the at least one processor is configured to provide the location information meant for reproducing the second-type content to the terminal device ([0360-0371], [0376-0377]  and [0383-note flow messages are communicated, the server keeps history of data sent and have knowledge of segments being play by client and during a skipping process, react to quickly start and next data in advance, note further remarks in claims 1, 3, 4 and 6.
              As to claim 8, FALET further discloses wherein before the location information for reproducing an end of the second-type content is provided to the terminal device, when there is a request from the terminal device for information for reproducing from a reproduction position that is after the end of the second-type content, the at least one processor is configured to provide to the terminal device the location information starting from the location information for reproducing start of the second-type content ([0360-0371], [0376-0377]  and [0383-0387]), note flow messages are communicated, the server keeps history of data sent and have knowledge of segments being play by client and during a skipping process, react to quickly start and next data in advance; the server is responsive to various changes from the client and dynamically conflicts and pushes additional data as needed or anticipated, note further remarks in claims 1, 3, 4 and 6.
               As to claim 9, FALET further discloses wherein after the location information for reproducing the second-type content is provided to the terminal device, when timing for providing the location information for reproducing the second-type content is received again, the at least one processor is configured to not provide the location information for reproducing the second-type content to the terminal device, but provides the location information for reproducing reproduction position that is immediately after the second-type content ([0360-0371], [0376-0377]  and [0383-0387]), note flow messages are communicated, the server keeps history of data sent and have knowledge of segments being play by client and during a skipping process, react to quickly start and next data in advance, server further provides a time window that enable reproducing segments and perform trick plays.
                 As to claim 10, FALET further discloses wherein after the location information for reproducing the second-type content is provided to the terminal device, when a timing for providing the location a third-type content that is different than the second-type content ([0360-0371], [0376-0377]  and [0383-0387]), note remarks or claims 1 and 3-5, furthermore server further provides a time window that enable reproducing segments and perform trick plays to generate different types of content, which further includes other alternative content.
            As to claim 11, FALET further discloses where the at least one processor is further configured to perform recording such that, when the location information for reproducing the second-type content is provided, information is recorded indicating that the second-type content has been reproduced ([0371], [0375-0377]  and [0383-0389]), note remarks or claims 1 and 3-5, furthermore server further provides a time window that enable reproducing segments and perform trick plays to generate different types of content, which further includes other alternative content, client may send and acknowledgement message to the server to indicate status or updates 
            As to claim 12, FALET further discloses wherein the at least one processor is further configured to receive from the terminal  device, information indicating that the second-type content was reproduced, wherein before information indicating that the second-type content was reproduced is provided to the terminal device, when there is a request received from the terminal device for information for reproducing from a reproduction position that is after the second-type content, the at least one processor is configured to provide the location information for reproducing the second-type content to the terminal device ([0360-0371], [0376-0377]  and [0383-0387]), note remarks or claims 1 and 3-9.
             As to claim 13, FALET further discloses wherein after information indicating that the second-type content was reproduced is received from the terminal device, when a timing for sending the location information for reproducing the second-type content arrives again, the at least one processor is configured to not provide the location information for reproducing the second-type content, but provides to the terminal device the location information of partitioned content including reproduction note remarks or claims 1 and 3-9.
             As to claim 14, FALET further discloses wherein, after receiving information indicating that the second-type content was reproduced is received from the terminal device, when timing for sending the location information for reproducing the second-type content arrives again, the at least one processor is configured to not provide the location information for reproducing the second-type content, but provides to the terminal device a third-type content that is different than the second-type content ([0360-0371], [0376-0377]  and [0383-0387]), note remarks or claims 1 and 3-9.
	As to claim 15, the claimed “An information processing method…” is composed of all the structural elements that were discussed with respect to claims 1, 3 and 4.
	As to claim 16, the claimed “A non-transitory computer-readable medium…” is composed of all the structural elements that were discussed with respect to claims 1, 3 and 4.
	Claim 7-19 are met as previously discussed in claims 1, 3 and 4.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F. HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                   



ANNAN Q. SHANG